Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/10/19 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
               Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In reference to claims 1, 15, and 21, there is no disclosure of a gel component “consisting of a single layer”.  There is no guidance as to what elements are precluded or limited by this phrase. There is no basis in the specification for what elements are encompassed/limited by this phrase.  The specification only states in paragraph [0065] line 8 that “an insole may consist essentially of a gel cushioning element”.  This is not the same as “consist of”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1 and 21 the phrase “a gel component consisting of a single layer…” and  in claim 15 the phrase “the gel component consisting of a single layer” are confusing, vague, and indefinite. The specification does not provide any disclosure as to what is or is not excluded by the phrase “consisting” and therefore the scope of the claims cannot be determined. The specification only states in paragraph [0065] line 8 that “an insole may consist essentially of a gel cushioning element”.  This is not the same as “consist of”.
     In claim 1 the phrase “plurality of voids extending only through the single layer of plasticizer extended elastomeric material” is confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with such language, especially when the claim is written in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan (8813391) in view of Hammons (2006/0206980) and Pearce (6026527).
     In reference to claims 1 and 21, Khaitan shows An insole (see figures 2 and 3) for a shoe, comprising: a gel component (70 and 72) consisting of a single layer (70 and 72) an elastomeric gel material (column 7 lines 21-25) having a first major surface (top shown in figure 5) and a second major surface (bottom opposite of top shown in figure 5) opposite from the first major surface, the elastomeric material defining a plurality of voids extending only through the single layer of gel component (73, see column 7 lines 10) substantially as claimed except for the voids extending through the entire thickness of the gel layer and for the exact elastomeric material.  Hammons teaches the use of a gel material/extended elastomeric material (10, see paragraph [0029]) with voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]) and extending through the thickness of the gel and shows that at least one bulge (see figure 7b) of the plasticizer extended elastomeric material extending into a void (85) of the plurality of voids in a vicinity of a load (F) applied to an areas of the insole body in a direction perpendicular to the first major surface (see figure 7b), the at least one bulge resulting from a distance across each void of the plurality of voids measured in a plane parallel to at least one of the first major surface and the second major surface, a distance between 
     In reference to the specific gel and claim 9, i.e. the use of a plasticizer extended elastomeric material, specifically an of A-B-A triblock copolymer plasticizer extended elastomeric material, Pearce explicitly teaches/describes that the use of an A-B-A copolymer plasticizer extended elastomeric material for a gel material is well known (see column 46 lines 3-40) to reduce oil bleed.  It would have been obvious to use the well known A-B-A triblock copolymer plasticizer extended elastomeric material taught and described by Pearce for the gel cushioning material of Khaitan as modified by Hammons above to reduce the oil bleed of the gel material.
     Element (70 and/or 72) of Khaitan is considered a gel component consisting of a single layer inasmuch as applicant has disclosed and described in applicants specification.  It is noted that applicant has provided no guidance in the specification as to what the “consisting” language is limited to.
     In reference to the function of the elastomeric material to provide a bulge when a force is applied, Hammons clearly shows such a function of causing a bulge to form when a force is applied, see figure 7b, see central portion of the gel (70/75) material bulging into the voids (85) on either side when a force (F) is applied.  It is noted in paragraph [0037], Hammons states that the material 70 is the same or similar to the material shown in figures 1-3, i.e. material 10 with voids 20, and therefore the material 10 would inherently function as shown in figure 7b.  Also, it is noted that in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.

     In reference to claim 4, see Hammons figures 4, 7a, and 7b.
     In reference to claims 5-8 and 23, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it is noted that Hammons teaches voids (20) which are of a size, shape, and spacing selected according to the desired application (see paragraphs [0032] and [0034]).
     In reference to claims 15-20 and 24, Khaitan shows an insole comprising a non gel component (64) and a gel component consisting of a single layer of gel (70 and 72) with a plurality of voids (73, see column 7 lines 10) located in pockets (shows at 50 and/or 68), a fabric layer (74), and a scrim bottom layer (24) substantially as claimed except for the voids being through the entire thickness of the gel component and the exact size of the elements and the size and spacing of the voids.  Hammons teaches the use of a gel material (10, see paragraph [0029]) with voids (20) which extend through the gel material and which are of a size, shape and spacing (i.e. the number of voids) which is selected according to the desired application (see paragraphs [0032] and [0034]).  It would have been obvious to use gel material with voids with any size, thickness, and any spacing of voids as taught by Hammons in the insole of Khaitan to provide greater impact absorption.
     In reference to claim 17, Khaitan as modified above discloses the claimed invention except for the exact non gel material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use poly ethylene-vinyl acetate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.
       In reference to claims 1, 15, and 21, there is no disclosure of a gel component “consisting of a single layer”.  There is no guidance as to what elements are precluded or limited by this phrase. There is no basis in the specification for what elements are encompassed/limited by this phrase.  The specification only states in paragraph [0065] line 8 that “an insole may consist essentially of a gel cushioning element”.  This is not the same as “consist of”.
     In response to applicants’ arguments directed towards Hammons teaching away from a single layer, even though Hammons teaches two layers are being optimum, Hammons clearly states in paragraph [0015] that when the absorbent materials are used in a single layer the “materials are required to dissipate impact and/or vibration forces purely through…transverse-only deflection of the material into cavities”.  Hammons clearly teaches that is was known prior to the invention of Hammons that transverse deflection in a single layer is known and therefore an obvious alternative to plural layers when reducing cost, weight, thickness, or the need for optimum impact absorption is not required.  Hammons clearly teaches that such a function in a single layer is a known function.  It would appear that absent a second layer the bulge of the material into the adjacent openings would be greater.

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732